Case 2:20-cv-00125-JRG Document 1-4 Filed 04/26/20 Page 1 of 10 PageID #: 62




                           Exhibit B-1
Case 2:20-cv-00125-JRG Document 1-4 Filed 04/26/20 Page 2 of 10 PageID #: 63




                                 Fig. 1




                                 Fig. 2
Case 2:20-cv-00125-JRG Document 1-4 Filed 04/26/20 Page 3 of 10 PageID #: 64




                                 Fig. 3




                                 Fig. 4
Case 2:20-cv-00125-JRG Document 1-4 Filed 04/26/20 Page 4 of 10 PageID #: 65




                                 Fig. 5




                                 Fig. 6
Case 2:20-cv-00125-JRG Document 1-4 Filed 04/26/20 Page 5 of 10 PageID #: 66
Case 2:20-cv-00125-JRG Document 1-4 Filed 04/26/20 Page 6 of 10 PageID #: 67



                                 Fig. 7
Case 2:20-cv-00125-JRG Document 1-4 Filed 04/26/20 Page 7 of 10 PageID #: 68




                                 Fig. 8
Case 2:20-cv-00125-JRG Document 1-4 Filed 04/26/20 Page 8 of 10 PageID #: 69




                                 Fig. 9




                                Fig. 10
Case 2:20-cv-00125-JRG Document 1-4 Filed 04/26/20 Page 9 of 10 PageID #: 70




                                Fig. 11




                                Fig. 12
Case 2:20-cv-00125-JRG Document 1-4 Filed 04/26/20 Page 10 of 10 PageID #: 71




                                 Fig. 13
